Citation Nr: 0206606	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  94-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial compensable rating for 
residuals of a left ankle sprain.

3.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left fifth metacarpal bone, 
left hand.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
bilateral disabilities of the knees, residuals of a left 
ankle sprain, and residuals of a fracture of the fifth 
metacarpal bone of the left hand, and assigned noncompensable 
ratings to each disorder.

Following a June 1996 remand by the Board, the RO, in a April 
1997 rating decision, granted a compensable rating for 
chondromalacia of the left patella, and assigned a rating of 
20 percent disabling.  Following another remand in January 
2000, a compensable rating was granted for chondromalacia of 
the right patella and a 10 percent rating was assigned.

In a November 2001 statement, the veteran stated that the 
increased evaluation awarded for chondromalacia of the right 
patella and increased combined evaluation was a full 
resolution of the appeal and the issue completely resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Chondromalacia of the left patella is productive of 
symptoms including locking, aching, increased swelling with 
increased movement, and some bilateral knee pain on discharge 
of occupational duties.

3.  Medical evidence concerning the veteran's residuals of a 
left ankle sprain show that he currently has normal gait, no 
varus or valgus ambulation, and no pain or anatomic 
abnormalities.

4.  The residuals of a fracture of the left fifth metacarpal 
bone, left hand, are reflective of symptoms of stiffness, 
mild ache, and pain if the veteran writes for an extended 
period of time.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for chondromalacia of the left patella have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2001).  

2.  The criteria for an initial compensable rating for 
residuals of a left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5271 (2001).

3.  The criteria for an initial compensable rating for 
residuals of a fracture of the left fifth metacarpal bone, 
left hand, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-
5227 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  To the extent the 
new law and regulations apply to the issue currently before 
the Board, there is no prejudice to the appellant in 
proceeding with this appeal, as the appellant has been fully 
informed as to laws and regulations governing his claim, 
including the requirements to substantiate his claim, and 
there is no indication that there is additional evidence that 
should be obtained before proceeding with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).

The veteran contends he is entitled to an increased ratings 
for chrondromalacia of the left patella, and compensable 
ratings for residuals of a left ankle sprain and residuals of 
a fracture of the left fifth metacarpal bone, left hand.  
Historically, a November 1993 rating decision granted service 
connection for all of the issues on appeal, and assigned 
noncompensable ratings.  In June 1996, the Board remanded the 
case to the RO, and the RO, in a April 1997 rating decision, 
granted a compensable rating for chrondromalacia of the left 
patella, and assigned a rating of 20 percent disabling.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
ability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Increased rating for chrondromalacia of the left patella

Private treatment records dated May 1995 to May 1997 are 
included in the claims folder.  The veteran reported a 
history of several surgeries on both knees including repair 
of a meniscal tear.  There was no restricted range of motion, 
but high impact use of the knees such as running or repeated 
squatting provoked significant pain.  There was no swelling 
or buckling.  A physical examination showed that the lower 
extremities had no swelling, deformity, discoloration, 
tenderness or heat.  There was full range of motion without 
difficulty.  The veteran could duck walk without difficulty, 
and there was no instability.  The veteran was noted to have 
degenerative meniscal disease of both knees.  

The veteran underwent a VA examination in June 1998.  The 
veteran had a history of numerous left knee arthroscopies 
with residual scar tissue.  The veteran claimed his left 
patella shifted medially when he flexed and extended his 
knee.  Ambulating up stairs or any abrupt lateral movement 
resulted in patellar shift laterally.  A physical examination 
revealed the left knee to have some crepitation.  There was a 
negative drawer sign, and point tenderness was cephalad in 
the medial aspect of the left patella.  There was no laxity 
of the collateral ligaments.  The veteran was able to walk on 
his heels and toes approximately 20 feet.  The strength of 
the veteran's knee extension was 4/5 on the left, and 5/5 on 
the right.  X-rays from December 1996 of the left knee 
revealed very mild patellofemoral degenerative changes 
bilaterally.  The impression was left patella instability.

Also included were private medical records dated from May 
1997 to December 1998.  The veteran was seen in August 1997 
with complaints of pain especially when rising and climbing 
stairs.  Patellar grind was positive with crepitus and 
tenderness.  There was full range of motion, neurovascular 
status was intact, and the knee was stable.  The impression 
was patellofemoral syndrome.  In November 1997, the veteran 
complained of increased pain and locking in the knee, but no 
objective evidence of locking was found on examination.  
Range of motion was from 0 to 120 degrees, and there was 
positive patellar grind and crepitus.  There was no swelling 
or effusion.  Lachman and drawer tests were negative.  MRI 
testing was recommended to rule out any meniscal tear.  The 
impression was patellofemoral syndrome.

The veteran underwent another VA examination in June 2000.  
The veteran reported injuring his knee while in service.  He 
was taking Naprosyn twice a day, which he stated takes the 
edge off, but does not cause any resolution of the pain or 
constant dull ache in both knees.  Flare-ups occur with 
increased movement, and his duties as a truck driver require 
him to make many stops which cause him increased pain.  When 
he has flare-ups, he usually treats them by elevating his 
legs and using ice to relieve the pain.  He does wear a left 
neoprene brace on occasion.  There was no evidence of any 
inflammatory arthritis, and the veteran is able to do his 
activities of daily living without difficulty.  A physical 
examination revealed left knee flexion to 120 degrees, at 
which point the veteran has pain limitation of motion with 
some evidence of mild ankylosis.  Full extension of the left 
knee was possible, but also caused him some pain.  Lachman's 
and McMurray's tests were negative on the left side.  On 
palpitation of the left knee, there was tenderness medial to 
the patella.  Tapping on the patella did not elicit pain and 
there was no evidence of effusion, erythema or inflammation 
of the left knee.  Strength was 5/5 in extension and flexion.  
X-rays of the left knee done in December 1996 show mild 
patellofemoral degenerative changes.  The examiner also noted 
that the examination was conducted during a period of 
quiescent symptoms.  During a flare-up of symptoms, the 
physical findings could be significantly altered, and that 
quantification of such changes would require an examination 
during a flare-up.

The veteran's chondromalacia of the left patella is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides criteria for knee 
impairments.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability; and a 
30 percent evaluation is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).

For the reasons that follow, the Board believes that the 
veteran's chondromalacia of the left patella more nearly 
approximates the current 20 percent rating assigned under 
Diagnostic Code 5257.  On examination in June 1998, the 
physical examination revealed the left knee to have some 
crepitation, negative drawer sign, and point tenderness was 
cephaled in the medial aspect of the left patella.  There was 
also negative laxity of collateral ligaments.  On 
examination, in June 2000, there was no left knee deformity, 
swelling or increased heat.  Left knee flexion was to 120 
degrees.  Normal range of knee motion is from 0-140 degrees.  
See 38 C.F.R. § 4.71, Plate II.  On palpitation of the left 
knee, there was tenderness medial to the patella.  However, 
tapping on the patella did not elicit pain, and there was no 
evidence of effusion, erythema or inflammation of the left 
knee.  These findings are indicative of slight to moderate 
lateral instability warranting a 20 percent rating under 
Diagnostic Code 5257.  However, they do not support an 
evaluation in excess of the currently assigned 20 percent 
under Diagnostic Code 5257, because the veteran's symptoms do 
not approach severe lateral instability or recurrent 
subluxation particularly in light of the absence of 
instability at the June 1998 and June 2000 examinations.

In the absence of evidence of severe subluxation or 
instability, the Board may not assign a higher rating under 
Diagnostic Code 5257.  The Board also may not assign a higher 
rating under 38 C.F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca, 8 Vet. App. at 204-05, because Diagnostic Code 5257 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

Alternatively, evaluating his left knee on the basis of 
limitation of motion, an increase is still not warranted.  
The veteran's subjective complaints were noted and, on range 
of motion testing in June 2000, flexion ranged between 110 
and 140 degrees.  Normal flexion is to 140 degrees.  
Limitation of knee motion is rated under Diagnostic Codes 
5260 and 5261.  Where flexion is limited to 45 degrees or 
extension is limited to 10 degrees, a 10 percent evaluation 
will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2001).  Thus, the evidence does not support an 
increased rating based on limitation of knee motion.  In 
addition, the Board also notes that a rating, in excess of 20 
percent is not warranted under Diagnostic Codes 5256 or 5262, 
as there is no objective evidence of ankylosis of the left 
knee or impairment of the tibia and fibula.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5262 (2001).  Finally, the 
provisions of 38 C.F.R. §§ 4.40 and 4.59 do not provide a 
basis for an increased rating under these codes.  The June 
2000 examination did not demonstrate pain until 120 degrees 
of flexion, and strength on examination has been from 4/5 to 
5/5.  

II.  Entitlement to a compensable rating for residuals of a 
left ankle sprain

The veteran's left ankle sprain is evaluated as 
noncompensable.  In order to warrant a compensable rating, 
there must be evidence of moderate or marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran underwent a VA examination in December 1996.  The 
examiner stated that the lower extremity reflexes including 
ankle reflex were present and symmetric.  Power was five out 
of five bilaterally extending distally from hip flexion to 
foot plantar flexion and dorsiflexion.  The left ankle 
exhibited full range of motion, no palpable masses or scars, 
and no tenderness was appreciated.

Additional medical records submitted during this time period 
are negative for any complaints or treatment of any ankle 
disorder.

The veteran underwent a VA examination in June 1998.  In a 
July 1998 addendum to the examination, the reviewer reported 
range of motion of the left ankle as 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There was no 
weakness in the muscles of the ankle joint.  Ankle reflexes 
were symmetrical and grossly intact.  There was no limitation 
of range of motion, and no masses, scars, or tenderness.  
There was no pain on motion of the left ankle joint.

The VA examination in June 2000 noted that the veteran had no 
symptoms and no complaints, and the examiner did not 
understand why the ankle condition required evaluation.  Upon 
physical examination, it was noted that dorsiflexion was to 
20 degrees bilaterally, and plantar flexion was to 45 degrees 
bilaterally.  There was no varus or valgus ambulation and no 
pain or anatomic abnormalities.  Sensation was normal and the 
veteran had a normal gait.  The examiner felt x-rays of the 
ankle were not necessary, and found no evidence of 
abnormality of either ankle.

In the present case, the Board finds that a compensable 
rating for residuals of a left ankle sprain is not warranted.  
While the veteran was examined by VA in December 1996, June 
1998 and June 2000, these examinations showed no objective 
evidence of any abnormalities and no evidence of moderate 
limitation of motion.  In short, the evidence associated with 
the claims file does not exhibit moderate or marked 
limitation of motion, as would be necessary in order to 
achieve a compensable rating under Diagnostic Code 5271.  
Moreover, the Board finds that there are no alternate 
disability codes under which the veteran would be entitled to 
an increased evaluation for residuals of a left ankle sprain.

The Board has also considered the severity of the service-
connected disability during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 125-26.  At no time 
during the appeal period has the veteran's disability been 
shown to be productive of moderate or marked limitation of 
motion, which indicates that a noncompensable evaluation was 
proper.  Thus, staged ratings are not warranted.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, the June 2000 
VA examination was negative for pain, and the evidence of 
record does not contain any clinical findings exhibiting such 
functional loss as to warrant an increased evaluation on the 
basis of Deluca considerations.

III.  Entitlement to a compensable rating for residuals of a 
fracture of the left fifth metacarpal bone, left hand

The noncompensable rating for the residuals of the fracture 
of the veteran's fifth metacarpal of the left hand was 
assigned under Diagnostic Code 5299-5227, rating by analogy 
to ankylosis of any other finger, pursuant to 38 C.F.R. § 
4.27.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Under 
Diagnostic Code 5227, favorable or unfavorable ankylosis of 
the little finger of either hand warrants a noncompensable 
evaluation.  Ankylosis is considered to be favorable when the 
ankylosis does not prevent flexion of the tip of the finger 
to within 2 inches (5.1 cm.) of the median transverse fold of 
the palm.  It is unfavorable when it precludes such motion.  
A note to Diagnostic Code 5227 indicates that in cases 
involving extremely unfavorable ankylosis, the condition will 
be evaluated as amputation under Diagnostic Codes 5152 
through 5156.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  
Under the criteria of Diagnostic Code 5156, a 10 percent 
evaluation is assignable for amputation of the little finger 
of the major hand without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  See 38 
C.F.R.  § 4.71a, Diagnostic Code 5156.  A 20 percent 
evaluation is assigned with metacarpal resection (more than 
one-half the bone lost).  Id.  

Additionally, because this is an appeal from an initial grant 
of service connection and originally assigned rating, 
separate ratings may be assigned for separate time periods 
that are under evaluation.  That is, appellate review must 
consider the applicability of "staged ratings" based upon 
the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).

VA examinations were conducted in December 1996.  During a 
neurological examination, the veteran did not complain about 
his left hand and denied any weakness or numbness.  The 
examiner noted normal strength in all extremities with no 
pronator drift.  There was evidence of atrophy or 
fasciculations.  There was also no evidence of weakness in 
the left hand.  The sensory examination was symmetrical to 
pinprick including to the upper extremities.  The cerebellar 
examination disclosed normal finger to nose, rapid 
alternating movements, and fine finger movements.  An 
orthopedic examination indicated no bony prominences running 
proximally from the distal interphalangeal joint to the 
carpal joint on the left fourth and fifth digits.  There was 
full range of motion and no loss of sensation. 

Private medical records from March 1998 show the veteran had 
a bruised left forearm and hand when a tree fell on him.

The veteran had undergone a VA examination in June 1998.  In 
a July 1998 addendum to the examination, the evaluator noted 
no evidence of atrophy, weakness, or pain on motion, 
fasciculations, or pronator drift.  With pinprick test, 
sensation was intact and symmetrical in nature.  There were 
no bony prominences from the distal interphalangeal joint to 
the carpal joint on the left fifth metacarpal digit.  The 
examiner also noted that the veteran exhibited full, painless 
range of motion without decreased sensation.

Treatment records from VA facilities show no treatment of the 
left hand since 1998.

The veteran underwent a VA examination in June 2000.  He 
reported symptoms of stiffness and a mild ache over the fifth 
metacarpal area.  If the veteran writes for an extended 
period of time, he has pain in that area, but it does not 
affect his occupation as a truck driver.  He appeared to have 
good coordination and normal sensation in his hand.  There 
were no anatomic abnormalities and no evidence of ankylosis.  
There was normal range of motion at the fifth 
metacarpophalangeal joint.  Grip strength was graded as 5 out 
of 5.  Fingers could be flexed to the palmar crease, and the 
veteran was able to oppose the thumb to all fingers.  Left 
wrist range of motion was 0 to 70 degrees extension, 0 to 80 
degrees flexion, 0 to 20 degrees radial deviation and 0 to 45 
degrees ulnar deviation.  The veteran could pick up a paper 
clip with his thumb and 4 digits from a table.  Dexterity and 
strength was stated to be very good with the left hand.  
There was no pain with palpitation of the left fifth and 
fourth metacarpals and no anatomic abnormalities were 
identified.  The diagnosis was residuals of traumatic fifth 
metacarpal fracture of the left hand.

A review of the medical evidence of record indicates that the 
veteran does not have ankylosis of the left fifth finger.  
Testing performed on the VA examinations showed no 
indications of ankylosis of the left fifth finger and there 
were no diagnoses of ankylosis.  The June 2000 examiner 
indicated that there was no bone or joint abnormalities of 
the left hand.  Normal range of motion was noted on several 
of the examinations as well.  The veteran's left grip was 
found to be 5/5.  It appears that the veteran has essentially 
normal motion in his left fifth finger.  

The veteran is not entitled to a compensable rating for any 
period of his appeal.  There is no actual amputation with 
metacarpal resection or objective evidence demonstrating 
functional impairment that would be equivalent to amputation, 
so that it would warrant a compensable rating by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Moreover, 
there is no evidence of any ankylosis, and no evidence of 
loss of range of motion.  38 C.F.R. § 4.71a, Code 5227.  

The Board has also considered the severity of the service-
connected disability during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 125-26.  At no time 
during the appeal period has the veteran's disability been 
shown to have ankylosis or reduced range of motion.  
38 C.F.R. § 4.71a, Code 5227.  Thus, staged ratings are not 
warranted.  Finally, entitlement to an increased evaluation 
under the provisions of 38 C.F.R. §§ 4.40 and 4.59 is not 
indicated.  The veteran has complained of pain after extended 
use, but objective evidence of pain was not demonstrated on 
the June 2000 VA examination.

IV.  Conclusion

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's service-connected disabilities have 
resulted in frequent hospitalizations or caused a marked 
interference with employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Finally, the Board has also considered the doctrine of 
reasonable doubt with respect to these issues.  In that 
regard, the Board has found that, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

An increased rating for chondromalacia of the left patella is 
denied.

An initial compensable rating for residuals of a left ankle 
sprain is denied.

An initial compensable rating for residuals of a fracture of 
the left fifth metacarpal bone, left hand is denied.




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

